Citation Nr: 0210669	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  00-18 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for major 
depression with headaches.

2.  Entitlement to a total rating due to unemployability 
caused by service-connected disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from July 1965 to April 1983.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The RO denied entitlement to service connection 
for PTSD, as well as claims of entitlement to increased 
ratings for the veteran's service-connected major depression 
with headaches and for his service-connected scar on the palm 
of his right hand.  Finally, the RO denied entitlement to a 
total rating due to unemployability caused by service-
connected disability.  The veteran's Notice of Disagreement 
was received the following month, and he was issued a 
Statement of the Case.

In August 2000, the veteran had a hearing at the RO.  During 
that hearing, the veteran testified that he did not wish to 
pursue the issue of entitlement to an increased rating for a 
scar on his right palm.  Consequently, that issue has been 
withdrawn from the appeal and will not be discussed below.  

In statements received in January and April 2000, the veteran 
raised contentions to the effect that service connection was 
warranted for his hearing loss disability; facial scars; the 
residuals of a fractured nose; arthritis of the right thumb; 
arthritis of the right index finger; the residuals of an 
injury to his left pinky finger; the residuals of a back 
injury; herpes simplex; and a rash.

In letters to the veteran, dated in March, June, and July 
2000, the RO noted variously that in December 1983, it had 
denied entitlement to service connection for hearing loss 
disability and that such decision had become final.  The RO 
also noted that in April 1996, it had denied entitlement to 
service connection for the residuals of a fractured nose; 
herpes simplex including a rash; facial scars; dermatitis; 
and low back disability, decisions which had also become 
final.  The RO informed the veteran that if he wished to 
reopen those claims, he would have to submit new and material 
evidence showing that such disabilities began in or were 
aggravated by service.  The RO considered the claim of 
entitlement to service connection for the residuals of an 
injury to the left pinky finger to be an original claim and 
requested that he also submit evidence in support of that 
claim.  

Since January 2000, the RO has received copies of various 
medical records reflecting treatment or examination of the 
veteran through March 2002; however, the RO has taken no 
further action with respect to the claims of entitlement to 
service connection for hearing loss disability; the residuals 
of a fractured nose; herpes simplex including a rash; facial 
scars; dermatitis; low back disability; arthritis of the 
right thumb; arthritis of the right index finger; or the 
residuals of an injury to the left pinky finger.  
Accordingly, those claims are referred to the RO for 
appropriate action.


REMAND

During the veteran's hearing, contentions were raised to the 
effect that separate ratings should be assigned for the 
veteran's major depression and headaches.  That question is 
inextricably intertwined with the issue of entitlement to an 
increased rating for major depression with headaches and, as 
such, must be resolved prior to consideration of the 
increased rating issue.  See, e.g., Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991).  In regard to the issue of 
separate ratings, a brief review of the veteran's medical 
history is warranted.

The veteran's service medical records show that during the 
early 1980's, he was frequently treated for psychiatric 
disability, including psychological factors affecting 
physical condition (headache, musculoskeletal tension-type) 
(September 1982 and January 1983) and major depressive 
disorder (January 1983).  In March 1983, a Physical 
Evaluation Board recommended that he be place on the 
Temporary Disability Retirement List due to major depression 
associated with physiological factors affecting physical 
condition with slight impairment of social and industrial 
inadaptability; headaches, musculo-skeletal type; and hearing 
loss disability.  The following month, he was discharged from 
the service. 
Shortly after his discharge from service, the veteran 
submitted a claim (VA Form 21-526e) of entitlement to service 
connection for various disabilities, including chronic 
headaches and depression.  

In August 1983, the veteran underwent a VA psychiatric 
examination.  He complained of a constant headache and 
depression and noted that the headaches could occur daily or 
randomly.  He stated that his headaches lasted between 
several hours and a day or more.  Following the examination, 
the diagnosis was major depression, chronic, in partial 
remission.  

By a rating action in December 1983, the RO granted 
entitlement to service connection for major depression, 
chronic, with chronic headaches.  The RO declined to grant a 
separate evaluation for headaches, because that disability 
was not diagnosed during the VA examination.  

More recent records show that the veteran continues to be 
treated for major depression and headaches.  At times, he has 
received treatment for his headaches apart from that received 
for major depression (See, for example, the private health 
care provider's note, dated in June 2000).  Moreover, during 
a VA psychiatric examination in April 2000, major depression 
was diagnosed under Axis I, while headaches were diagnosed 
under Axis III.  

Generally, disabilities are rated separately and then 
combined to determine the overall rating.  38 C.F.R. 
§ 4.25(b) (2001).  In this regard, the United States Court of 
Veterans Appeals (Court) has stated that the veteran can 
receive separate disability ratings, unless the conditions 
constitute the same disability or the same manifestation 
under 38 C.F.R. § 4.14 (2001).  See Esteban v. Brown, 6 Vet. 
App. 259 (1994); see also, VAOPGCPREC 23-97 (July 1, 1997).  
In Esteban, the Court held that the test to determine whether 
a situation presents one, or multiple, disabilities is 
whether there is overlap of symptomatology.  

When, however, a single disability has been diagnosed both as 
a physical condition and as a mental disorder, the rating 
agency shall evaluate it using a diagnostic code which 
represents the dominant (more disabling) aspect of the 
condition.  38 C.F.R. § 4.126(d) (2001).  

During his hearing, the veteran also testified that although 
he understood that other evidence could be secured, he was 
not going to discuss the issue of service connection for 
PTSD.  He did not, however, formally withdraw that issue from 
the appeal; and it is unclear whether he wishes to pursue 
that issue.  Indeed, VA outpatient treatment records 
subsequently associated with the file show that from August 
to November 2000, the veteran was evaluated for PTSD.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., a diagnosis which conforms to the criteria 
set forth in the Diagnostic and Statistical Manual of the 
American Psychiatric Association, 4th edition (DSM-IV); a 
link, established by medical evidence, between the current 
symptoms and an inservice stressor; and credible supporting 
evidence that the claimed inservice stressor actually 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the conditions or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the inservice 
stressor.  38 U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. § 
3.304(f) (2001); See Cohen v. Brown, 10 Vet. App. 128 (1997). 

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) was signed into law.  That liberalizing 
legislation is applicable to the veteran's case.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The VCAA 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  

The VCAA also eliminated the concept of a well-grounded claim 
and superseded the decision of the Court in Morton v. West, 
12 Vet. App. 477(1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that the VA cannot assist in the development 
of a claim that is not well grounded.  VCAA, Pub. Law No. 
106-475, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107).  

The VCAA is applicable to all claims filed on or after the 
date of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date. VCAA, Pub. Law 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000). 

To date, the RO has made brief reference to the VCAA in the 
May 2002 Supplemental Statement of the Case.  

In light of the foregoing, the Board is of the opinion that 
additional development of the record is necessary prior to 
further appellate consideration.  Accordingly, the case is 
remanded for the following actions: 

1.  The RO should contact the veteran and 
ascertain whether he wishes to pursue his 
appeal of entitlement to service 
connection for PTSD.  If not, that fact 
should be noted in writing and associated 
with the claims folder.  If the veteran 
wishes to pursue that portion of the 
appeal, the RO should perform the 
following development:

a.  Contact the National Personnel 
Records Center (NPRC) in St. Louis, 
Missouri, and request copies of the 
veteran's service personnel records, 
including, but not limited to his 
duty/unit assignment orders and his 
enlisted efficiency reports. 

b.  Request that the veteran provide 
details of his stressor(s) 
including, but not limited to, the 
date and place of each stressor(s); 
the names, ranks, and units of 
persons involved; and the 
circumstances of the stressor(s).  

c.  Request that the veteran provide 
statements from any former fellow 
service members who may have 
information regarding his claimed 
stressors. 

d.  When the actions in paragraphs a 
- c have been completed, the RO 
should prepare a summary of the 
veterans alleged stressors.  A copy 
of the summary, the veterans 
stressor statements, and pertinent 
service personnel records should be 
forwarded to the United States Armed 
Services Center for the Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Springfield, Virginia 22150-
3197 for verification, to the extent 
possible, of the specific incidents 
alleged by the veteran. 

e.  The RO should contact the 
veteran and request the names, 
addresses, and approximate dates of 
treatment or examination, of all 
health care providers who may 
possess additional records pertinent 
to his claim of entitlement to 
service connection for PTSD.  In an 
effort to economize the development 
necessary in this case, the RO 
should also request that the veteran 
provide the same information with 
respect his claims of entitlement to 
a rating in excess of 30 percent for 
major depression with headaches 
(including the claim of entitlement 
to separate ratings for major 
depression and for headaches) and 
entitlement to a total rating due to 
unemployability caused by his 
service-connected disabilities.  
After obtaining any necessary 
authorization, the RO should request 
copies of the records of such 
treatment or examinations not 
currently on file directly from the 
providers.  The RO should also 
request that the veteran provide any 
such records in his possession.  
Failures to respond to any request 
and/or negative responses must be 
noted in writing and associated with 
the claims folder.

f.  When the foregoing actions have 
been completed, and IF at least one 
claimed stressor is confirmed, the 
RO should schedule the veteran for a 
psychiatric examination to determine 
the nature and extent of any 
psychiatric disability found to be 
present.  All indicated tests and 
studies should be performed, and the 
claims folder must be made available 
to the examiner so that the relevant 
medical history may be reviewed.  In 
particular, a diagnosis of PTSD 
should be confirmed or ruled out.  
If PTSD is not diagnosed, the 
examiner should explain why the 
veteran does not meet the criteria 
for that diagnosis.  If PTSD is 
diagnosed, the examiner should 
identify and explain the elements 
supporting the diagnosis including 
the stressor(s) accountable for the 
disorder.  The examiner should also 
determine the extent of the 
veteran's service connected major 
depression and whether it 
constitutes a disability separate 
and distinct from his service-
connected headaches.  In so doing, 
the examiner should assign a Global 
Assessment of Functioning (GAF) code 
due to the veteran's major 
depression and explain the 
significance of that code.  If PTSD 
is found, the examiner should also 
assign a GAF for that disorder and 
explain its significance.  The 
examiner should also render an 
opinion as to the impact of the 
veteran's major depression and, if 
present, PTSD, on the veteran's 
ability to obtain or retain 
employment.  The rationale for all 
opinions must be set forth.  

g.  When all of the above actions 
have been completed, the RO should 
undertake any other indicated 
development and readjudicate the 
issue of entitlement to service 
connection for PTSD.  In so doing, 
the RO must review the claims files 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 
5103(A) (West 1991 & Supp. 2001) and 
the implementing regulations are 
fully complied with and satisfied. 

2.  After the RO has obtained any 
additional medical records noted in 
paragraph 1e above, the RO should 
schedule the veteran for a neurologic 
examination to determine the extent of 
the veteran's service-connected headaches 
and whether they constitute a disability 
separate and distinct from his service-
connected major depression.  Any 
indicated consultations should be 
scheduled.  The claims folder must be 
made available to the examiner so that 
the relevant medical history may be 
reviewed.  In conducting the examination, 
the examiner should render an opinion as 
to the impact of headaches on the 
veteran's ability to obtain or retain 
employment.  Again, the rationale for all 
opinions must be set forth.  

3.  When the actions in paragraphs 1a - g 
and 2 have been completed, the RO should 
schedule the veteran for a comprehensive 
general medical examination to determine 
the overall level of impairment due to 
his service-connected disabilities.  
Specifically, the examiner must render an 
opinion as whether it is at least as 
likely as not that such disabilities 
preclude the veteran from obtaining or 
retaining substantially gainful 
employment.  The rationale for all 
opinions must be set forth.  The claims 
folder must be made available to the 
examiner so that the relevant medical 
history may be reviewed.  

4.  When the actions in paragraphs 1a - 
g, 2, and 3 have been completed, the RO 
should undertake any other indicated 
development and, if warranted, assign 
separate disability ratings for the 
veteran's major depression and for his 
headaches.  If not warranted, the RO 
should readjudicate the issue of 
entitlement to a rating in excess of 30 
percent for major depression with 
headaches.  The RO should also 
readjudicate the issue of entitlement to 
a total rating due to unemployability 
caused by service-connected disabilities.  
In so doing, the RO must review the 
claims files and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103(A) (West 1991 & Supp. 2001) and 
the implementing regulations are fully 
complied with and satisfied. 
5.  If any of the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he must be furnished a 
Supplemental Statement of the Case on all 
related issues remaining in appellate 
status and afforded an opportunity to 
respond.  Thereafter, if otherwise in 
order, the case should be returned to the 
Board for further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999). 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


